ORDER
On consideration of the petition for rehearing and suggestion for rehearing en banc filed March 1, 1991 by counsel for the defendants-appellants in the above-entitled cause, a vote of the active members of the court having been requested, and a majority of the judges in regular active service having voted to GRANT a rehearing en banc,
IT IS ORDERED that the aforesaid petition for rehearing and suggestion for rehearing en banc be, and the same are hereby, GRANTED.
IT IS FURTHER ORDERED that the judgment and opinion entered in this case on February 4, 1991, 924 F.2d 664, be, and are hereby, VACATED. This case will be reheard en banc at the convenience of the court.